Citation Nr: 1824186	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3. Whether new and material evidence has been submitted to reopen a claim for a stomach disorder, stomach disorder, claimed as ulcers, stomach problems, and gastroesophageal reflux disease (GERD).
   
4.  Entitlement to service connection for a stomach disorder, claimed as ulcers, stomach problems, and GERD (gastrointestinal disorder).

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to service connection for a right foot disorder.
9.  Entitlement to service connection for a back disorder, claimed as degenerative disc disease (DDD) of the lumbar spine, to include as secondary to right leg, right knee, right ankle, and right foot disorders.

10.  Entitlement to service connection for erectile dysfunction (ED).

11.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression, to include as due to GERD.

12.  Entitlement to a compensable initial rating for bilateral hearing disorder.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a right leg disorder is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a back disorder is denied. 



FINDINGS OF FACT

1.  A heart disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

2.  In an unappealed rating decision dated in April 1981, service connection for a gastrointestinal disorder was denied on the basis that the Veteran did not have a current diagnosis of a gastrointestinal disorder.  Evidence received since the April 1981 rating decision includes medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A right knee disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

4.  A right ankle disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

5.  A right leg disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

6.  A right foot disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

7.  A back disorder is not etiologically related to active service and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  Heart disorder was not incurred in or aggravated by active service. 38 U.S.C.        §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a gastrointestinal disorder.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  Right knee disorder was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  Right ankle disorder was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

5.  Right leg disorder was not incurred in or aggravated by active service. 38 U.S.C.   §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6.  Right foot disorder was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

7.  Back disorder was not incurred in or aggravated by active service. 38 U.S.C.         §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from February 1975 to October 1980.  He had additional service in the Army National Guard.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbus, South Carolina.  The jurisdiction of the case now rests with the RO in Atlanta, Georgia.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1   (2009).  The record reflects mental disorders other than depression and anxiety, including depressive disorder NOS (not otherwise specified).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

In the January 2017 statement, the Veteran's attorney raised the issue of entitlement to SMC based on the Loss of Use of a Creative Organ.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The issues of hypertension, a gastrointestinal disorder, ED, and increased rating for bilateral hearing loss are REMANDED to the AOJ.

NEW AND MATERIAL EVIDENCE

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a request to reopen his claim for entitlement to service connection for a gastrointestinal disorder in October 2009.  His claim was previously denied in April 1981. 

At the time of the April 1981 denial, evidence of record included VA medical records and service treatment records (STRs).

Since the last final denial, evidence added includes additional included private medical treatment records, VA medical records, STRs, and service personnel records (SPRs).  The Veteran now also has a diagnosis of a gastrointestinal disorder.

Notably, the Board has considered whether 38 C.F.R. § 3.156(c) pertains to this claim.  Subsection (c)(1) of the regulation demands that, "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim." 38 C.F.R. § 3.156(c)(1).  Here, the new records associated with the claims file consisted of STRs.  These documents are duplicative of documents which already existed in the Veteran's claims file at the time of the April 1981 denial.  The Board notes that the STRs were mentioned in, and considered, in the April 1981 denial, which means that they were in the claims file at the time of the denial.  The Board assumes that these STRs simply were not scanned from the Veteran's paper claims file into the Veteran's electronic file until July 2014.  As such, VA did not have to reconsider the Veteran's claim, as the official service department records had been associated with the claims file when VA first decided the claim.  

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a gastrointestinal disorder is reopened.
HEART

The Veteran asserts that his heart disorder is related to his active service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.     §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

The question for the Board is whether the Veteran's current diagnosis of a heart disorder either began during active service, or is etiologically related to an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence does not establish that a heart disorder is etiologically related to the Veteran's active service, or any service-connected disability.

The Veteran's STRs do not show any complaints of, or treatment for, heart issues.

Post-service medical records show that the Veteran had a stent put in in 2001.  See February 20, 2007 treatment records. 

In January 2002, when the Veteran presented to Piedmont Hospital with onset of severe chest pain.  Further testing revealed coronary artery disease (CAD) that required stenting, and it was noted that the Veteran had a prior stent put in.  See January 15, 2002 private treatment records.  Stents were also placed in January 2002, and another one in March 2002.  See January 28, 2002 and March 26, 2002 private treatment records.      

Private treatment notes also showed a diagnosis of coronary atherosclerosis and that the Veteran underwent percutaneous transluminal angioplasty (by history).  See March 18, 2009 and June 7, 2010 private treatment records.  

The Veteran's VA treatment records showed diagnoses of hypertension and CAD.  See March 10, 2015; August 19, 2016. 

VA treatment records showed regular heart rate and rhythm.  See September 29, 2014; August 14, 2015; August 21, 2016 VA treatment records.    

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's heart disorder is related to his active service.   

The Board recognizes that the Veteran asserts that his claimed heart disorder is related to his active service.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus for his heart disorder, or its etiology.  Determining its cause requires medical training and expertise.  This is training and knowledge that the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board emphasizes that there is persuasive VA medical evidence that weighs against the Veteran's claim.  The Board finds the noted medical treatment records, which do not connect the Veteran's heart disorder to his active duty, to be the only competent and probative evidence of record, and therefore, finds that service connection for a heart disorder is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).

RIGHT LEG, RIGHT KNEE, RIGHT ANKLE, RIGHT FOOT 

The Veteran asserts that his claimed disorders are related to his active service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.     §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

The question for the Board is whether the Veteran has current diagnoses of right leg, right knee, right ankle, or right foot disorders that either began during active service, or are etiologically related to an in-service disease or injury. 

Service treatment records (STRs) show that the Veteran received treatment for his feet and right knee.  Specifically, the Veteran was seen for foot pain (December 1976), pain in both feet with a diagnosis of fallen arches (August 1978), January 1979 (pain in right foot), and March 1979 (pain in right knee).

VA treatment records do not show current diagnoses of right leg, right knee, right ankle, or right foot disorders.  The only post-service treatment note relating to his leg noted "leg pain," and the Veteran asserted that his back made his leg hurt.  See VA treatment note, November 18, 2014.  The Veteran reported right ankle pain, and no diagnosis was made.  See VA treatment record, May 29, 2015.  The Veteran was noted to have right foot calluses and a bunion, no other diagnosis was made.  See VA treatment records, August 19, 2016.  (No calluses were noted previously on May 29, 2015.)       

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show, overall, diagnoses of right leg, right knee, right ankle, or right foot disorders.  While the Veteran had callouses on his right foot in August 2016, he had none in May 2015, and they seem to be an acute condition (which, in any way, was in no way noted to be related to his active service).  As for his leg and ankle, the VA medical records only show notes of pain, and no medical diagnoses of chronic conditions. 

As such, the Veteran's claims for entitlement to service connection for right leg, right knee, right ankle, and right foot disorders fail.  He did not have diagnoses of the claimed disorders either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of right leg, right knee, right ankle, and right foot disorders.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced right leg, right knee, right ankle, and right foot disorders at any time during the pendency of this appeal. Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of right leg, right knee, right ankle, or right foot disorders at any time during the pendency of this appeal. The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed disorders to active service. 

The Board has considered the Veteran's lay statements in support of his claim.
Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing right leg, right knee, right ankle, or right foot disorders, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer). As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose right leg, right knee, right ankle, and right foot disorders and their etiologies.  The claims file does not contain any medical examinations diagnosing the Veteran with right leg, right knee, right ankle, or right foot disorders, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

Accordingly, service connection for right leg, right knee, right ankle, and right foot disorders is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.
In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for right leg, right knee, right ankle, and right foot disorders, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claims of entitlement to service connection for right leg, right knee, right ankle, and right foot disorders are denied.

BACK

The Veteran asserts that his back disorder is the result of, or is aggravated by, his right leg, right knee, right ankle, and right foot disorders.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.     §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

The question for the Board is whether the Veteran's current diagnosis of a back disorder either began during active service, or is etiologically related to an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence does not establish that a back disorder is etiologically related to the Veteran's active service, or any service-connected disability.

The Veteran's STRs do not show any complaints of, or treatment for, back issues.

The Veteran's post-treatment records show that he does have a diagnosis of sciatica and back pain.  See VA treatment records, November 17, 2014.  No other medical records speak to this issue. 

According to all the medical evidence of record, the Veteran was diagnosed with sciatica in or around 2014, 34 years after separation from active service.

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's back disorder is related to his active service.  There is no evidence that the Veteran's back disorder is related to his claimed right leg, right knee, right ankle, or right foot disorders (which, the Board notes, are not service-connected disabilities, nor diagnosed disorders), and there is no evidence that his back disorder is directly related to his active service. 

The Board recognizes that the Veteran asserts that his claimed back disorder is related to his active service.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus for his back disorder, or its etiology.  Determining its cause requires medical training and expertise.  See Mayo Clinic, Sciatica: Diagnosis and Treatment Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/sciatica/diagnosis-treatment/drc-20377441 (last visited April 12, 2018)).  This is training and knowledge that the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board emphasizes that there is persuasive VA medical evidence that weighs against the Veteran's claim.  The Board finds the noted medical treatment records, which do not connect the Veteran's back disorder to his active service, to be the only competent and probative evidence of record, and outweighs the Veteran's assertions.  Therefore, the Board finds that service connection for a back disorder is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).

ACQUIRED PSYCHIATRIC DISORDER

The Veteran asserts that his acquired psychiatric disorder is related to his active service, and/or is the result of his gastrointestinal disorder. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.     §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

The question for the Board is whether the Veteran's current diagnosis of an acquired psychiatric disorder either began during active service, or is etiologically related to an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence does not establish that an acquired psychiatric disorder is etiologically related to the Veteran's active service, or any service-connected disability.

The Veteran's STRs do not show any complaints of, or treatment for, psychiatric issues.

Private treatment records show that the Veteran told his physician that his anxiety onset was gradual, and followed having a stent put in and the death of his father.  The Veteran stated that he had anxiety after every stent placement.  See February 1, 2007 private treatment records.  

The Veteran reported that he experienced an onset of anxiety secondary to the anniversary of his stent placement.  See February 20, 2007 private treatment records.  

Medical notes showed that an increased understanding of his medical situation has helped him relieve obsessive thoughts.  See March 9, 2007 private treatment records. 
 
Further private treatment records show diagnoses of anxiety and depression.  See February 2013 outpatient treatment note. 

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's acquired psychiatric disorder is related to his active service.  There is no evidence that the Veteran's acquired psychiatric disorder is related to his GERD, and there is no evidence that his acquired psychiatric disorder is directly related to his active service. 

The Board recognizes that the Veteran asserts that his claimed acquired psychiatric disorder is related to his active service, and to his GERD.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus for his acquired psychiatric disorder, or its etiology.  Determining its cause requires medical training and expertise, especially where his disability is diagnosed based on specific parameters as required in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); see 38 C.F.R. § 4.125.  This is training and knowledge that the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The Board emphasizes that there is persuasive VA medical evidence that weighs against the Veteran's claim.  This evidence shows that the Veteran told his physicians that his anxiety and depression were secondary to his heart stent placement, and did not tell any physicians that his psychiatric disorder is in any way related to his active service.  The Board finds the noted medical treatment records, which do not connect the Veteran's acquired psychiatric disorder to his active service, to be the only competent and probative evidence of record, and therefore, finds that service connection for an acquired psychiatric disorder is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).

REMAND

HYPERTENSION

The Veteran asserts that his hypertension is related to his active service.  

March 1995 treatment records show that the Veteran experienced hypertension.  See March 29, 1995 treatment records.  These are records from the time the Veteran was in the National Guard.    

VA treatment records show an ongoing diagnosis of benign essential hypertension and hypertension.  See for example VA treatment records November 22, 2016. 

It appears from the record that the Veteran was first diagnosed with hypertension while in service with the National Guard.  However, the record does not contain service personnel records listing periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) service.  A remand is necessary to attempt to obtain any potentially outstanding service personnel records.

In light of the above, the Board finds that the Veteran is entitled to a VA examination to determine the etiology of his currently diagnosed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

GERD

The Veteran contends that his stomach disorder is related to his active service.

The Veteran's STRs show multiple occasions on which he was treated for stomach issues.  See heartburn (March 1975); stomach pain, gastrointestinal upset, excessive gas, and numerous belching that started four weeks prior, impression transient GI upset (August 1975); vomiting (March 1976); stomach upset and diarrhea, attributed to bowel syndrome (July 1976); vomiting and diarrhea (September 1976); upset stomach (October 1976); abdominal pain and diarrhea, diagnosis viral gastritis (December 1976); nausea and vomiting, impression probable gastritis (January 1977); nausea, vomiting, and diarrhea (February 1977); abdomen mildly distended, upset stomach, vomiting, diarrhea, tenderness to deep palpation (May 1977); upset stomach, constipation, gas, and vomiting, diagnosis gastritis (October 1977); nausea, vomiting, generalized abdominal pain, abdomen mildly tender (November 1977); constipation (June 1978); stomach cramps, burning, heartburn, and diarrhea (July 1978); stomach cramps, burning, and diarrhea, hyperactive bowel sounds, no other significant abnormalities (January 1979); abdominal pain, nausea, and vomiting (November 1980); stomach pain (December 1980).  

Rating Decision October 1980 stated that there was no organic disease in active service, and a December 1980 VA examination showed no current diagnosis of a stomach condition.      

The October 2013 VA examiner stated that the Veteran was diagnosed with GERD and a hiatal hernia in September 2013 in a private hospital.  The Veteran told the examiner that he experienced gastrointestinal symptoms since service and was diagnosed with gastrointestinal disorders in 1970, while in active service.  The examiner opined that the Veteran's GERD and hiatal hernia were not related to his active service, as there was no record of the disorders in his STRs.

However, the examiner did not discuss the multiple treatment notes which showed that the Veteran was seen for gastrointestinal issues in active service.  As such, as addendum is required for the examiner to consider whether the gastrointestinal issues noted in the STRs were early symptoms of GERD and/or a hiatal hernia, and whether his current gastrointestinal disorder is in any way related to the gastrointestinal issues he experienced in active service.  

ERECTILE DYSFUNCTION

The Veteran asserts that his ED is related to his active service.

The Veteran's post-service treatment records show that he has a current diagnosis of ED.  See VA treatment records, November 18, 2014; November 22, 2016.
His STRs showed that he was seen in January 1976 for loin irritation and a note stated that a "possible circumcision" was needed.  A May 1977 treatment note stated that the Veteran was unable to walk, run, or move without pain in his penis.  He underwent a circumcision on May 13, 1977, and was placed on limited duty for 14 days for the duration of the resolving circumcision.  A June 1977 note showed that the circumcision was healing well.  Nine days later, the Veteran reported that he experienced pain around the site of the circumcision.  A September 1977 treatment note stated that the Veteran experienced an infection related to the circumcision.    

The Veteran asserts that he started experiencing ED as a result of the May 1977 circumcision.  The Veteran's representative stated that "[t]here is medical literature showing that circumcisions can be a cause for ED occurring lateral in life."  See January 2017 attorney statement.  

As such, a VA medical opinion should be obtained to ascertain the nature and etiology of the Veteran's ED.  

HEARING LOSS

The Veteran asserts that his hearing is worse than currently evaluated. 

The most recent VA audiological examination took place in May 2011.

VA treatment records show hearing within normal limits, bilaterally.  See VA treatment records, November 12, 2016.  The Veteran told the physician that a private audiologist told him, following audiological testing in October 2016, that he needed hearing aids.    

First, the October 2016 private audiological examination is not on file.  It should be obtained on remand. 

Second, it is unclear to the Board why one examiner would state that the Veteran needed hearing aids, while another would state that the Veteran's hearing was within normal limits.  To resolve this contradiction, and considering that the Veteran's last VA audiological examination took place almost seven years ago, the Veteran should be scheduled for a new VA examination to ascertain the current severity of his bilateral hearing disability.  VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2. Verify all periods of the Veteran's INACDUTRA and ACDUTRA.  Obtain service personnel records for those periods and associate them with the claims file.  All attempts to obtain the records should be documented in the claims file. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include the detailed list of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA. The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, examiner should identify the additional information that is needed.  The examiner should specifically opine as to:

a) Whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to his active service.

b) Whether it is at least as likely as not (i.e., at least 50 percent probable) that the hypertension began during, is etiologically related to, or was permanently worsened by, any period of ACDUTRA or any incident therein.  

4. Return the claims file to the examiner who conducted the October 2013 VA gastrointestinal examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file, examine the Veteran (if a physical examination is deemed necessary), and provide an addendum opinion.  The examiner should specifically opine as to:

a) Whether the Veteran's gastrointestinal disability, to include GERD and hiatal hernia, is at least as likely as not (50 percent or greater probability) related to his active service.
 
i. Please specifically note that the STRs show the following: heartburn (March 1975); stomach pain, gastrointestinal upset, excessive gas, and numerous belching that started four weeks prior, impression transient GI upset (August 1975); vomiting (March 1976); stomach upset and diarrhea, attributed to bowel syndrome (July 1976); vomiting and diarrhea (September 1976); upset stomach (October 1976); abdominal pain and diarrhea, diagnosis viral gastritis (December 1976); nausea and vomiting, impression probable gastritis (January 1977); nausea, vomiting, and diarrhea (February 1977); abdomen mildly distended, upset stomach, vomiting, diarrhea, tenderness to deep palpation (May 1977); upset stomach, constipation, gas, and vomiting, diagnosis gastritis (October 1977); nausea, vomiting, generalized abdominal pain, abdomen mildly tender (November 1977); constipation (June 1978); stomach cramps, burning, heartburn, and diarrhea (July 1978); stomach cramps, burning, and diarrhea, hyperactive bowel sounds, no other significant abnormalities (January 1979); abdominal pain, nausea, and vomiting (November 1980); stomach pain (December 1980).  

5. Schedule the Veteran for a VA examination to address the nature and etiology of his ED. A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Whether the Veteran's current ED is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  Specifically consider the Veteran's statements that he has experienced ED as a result of his in-service circumcision. 

i. Please note that the STRs showed loin irritation and a note that a "possible circumcision" was needed (January 1976); treatment note stated that he was unable to walk, run, or move without pain in his penis (May 1977); he underwent a circumcision (May 13, 1977);  note showed that the circumcision was healing well (June 1977): he reported pain around the site of the circumcision; a treatment note stated that the Veteran experienced an infection related to the circumcision (September 1977).    

ii. Please consider the statement "[t]here is medical literature showing that circumcisions can be a cause for ED occurring lateral in life."  See January 2017 attorney statement.  

6. Schedule the Veteran for a VA audiology examination. The examiner should identify the nature, frequency, and severity of the Veteran's hearing loss.  The examiner must report on the functional effects of the Veteran's hearing loss on his occupational and social functioning.  All testing deemed necessary should be performed, and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  A complete rationale for all opinions expressed should be provided.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

7. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




	(CONTINUED ON NEXT PAGE)


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: 	Robert V. Chisholm, Attorney  


Department of Veterans Affairs


